The defendant, with another, who was not on trial, was indicted for the offense of assault with intent to murder.
The trial under this indictment resulted in a conviction for an assault with a weapon by the verdict of the judgment, and judgement of conviction based upon said verdict was duly entered.
This appeal is upon the record, without a bill of exceptions. the record appears regular in all respects, and, as no error is apparent thereon, the judgment of the lower court must be affirmed.
Affirmed.